                 Case 2:19-cv-02033-RSL Document 12 Filed 05/15/20 Page 1 of 2



 1

 2

 3

 4
 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7
   CLINTON PARKER & MINH PARKER, a                          CASE NO.: 2:19-CV-02033-RSL
 8 married couple,
                                                            STIPULATION AND ORDER FOR
 9                          Plaintiff,                      DISMISSAL
10          v.
11 FIRST AMERICAN PROPERTY AND
   CASUALTY INSURANCE COMPANY, a foreign
12 corporation doing business in Washington,

13                          Defendant.
14
                                                  I. STIPULATION
15
            The parties, by and through their undersigned attorneys of record, stipulate that all claims
16
     asserted herein, by and between them, have been resolved and settled satisfactorily and that all claims
17
     in this action in their entirety should be dismissed with prejudice and without costs to any party.
18
            STIPULATED this 14th day of May 2020, by:
19
     ///
20
     ///
21

22

23

24

25

26
      STIPULATION AND ORDER FOR DISMISSAL - 1
      2:19-CV-02033-RSL                                                             1200 Fifth Ave., Suite 1850
                                                                                     Seattle, Washington 98101
                                                                                      Main/Fax: 206-626-5444
               Case 2:19-cv-02033-RSL Document 12 Filed 05/15/20 Page 2 of 2



 1     LEVY | VON BECK | COMSTOCK | P.S.               LEWIS BRISBOIS BISGAARD & SMITH
                                                       LLP
 2
               s/ Dave von Beck                                s/ Gregory S. Worden
 3     Dave von Beck, WSBA No. 26166                   Gregory S. Worden, WSBA No. 24262
       Christian J. Lawler, WSBA No. 54033             Sarah D. Macklin, WSBA No. 49624
 4
       1200 Fifth Avenue, Suite 1850                   1111 Third Avenue, Suite 2700
 5     Seattle, WA 98101                               Seattle, WA 98101
       T/F: 206.626.5444                               T: 206.436.2020
 6     dmvonbeck@levy-law.com                          gregory.worden@lewisbrisbois.com
       christian@evy-law.com                           sarah.macklin@lewisbrisbois.com
 7     Attorneys for Plaintiffs                        Attorneys for Defendant State Farm Property
                                                       & Casualty Insurance Company
 8

 9                                                 ORDER
10
     Pursuant to the foregoing stipulation,
11
            IT IS SO ORDERED that this action be dismissed with prejudice and without costs to any party.
12

13          Dated this 15th day of May, 2020.
14

15                                                      A
                                                        Honorable Robert S. Lasnik
16

17

18

19

20

21

22

23

24

25

26
     STIPULATION AND ORDER FOR DISMISSAL - 2
     2:19-CV-02033-RSL                                                          1200 Fifth Ave., Suite 1850
                                                                                 Seattle, Washington 98101
                                                                                  Main/Fax: 206-626-5444
